KRUEGER, Judge.
Conviction is for tampering with an automobile; punishment is assessed at confinement in the county jail for a period of three months.
The record is before us without a statement of facts or bill of exceptions. The complaint and information are sufficient to charge the offense and all procedural matters seem to be in due order.
The judgment is accordingly affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.